The opinion of the Court was delivered by
Lewis, J.
The exemption laws are intended to provide for the comfort of the debtor’s family, as well as for his own comfort; and therefore in no instance, except in the single case of an impossibility to set off real estate of the proper value without prejudice to the whole, is the debtor allowed to take the money in lieu of the articles exempt. If the debtor sells the property exempt from execution, it is clear that the money in the hands of the purchaser is liable to attachment. The recovery of damages in an action of trespass for taking it in execution, transfers the right of property, and has the effect of a sale. The damages secured by the judgment must therefore be liable to attachment. The legislature never intended to intrust the debtor with money which he may misapply, or squander away without providing for the objects secured by the exemption law. If he purchases other articles exempt from execution, with other funds or on credit, those articles are of course exempt from execution. If, in addition to this, he may retain the proceeds of articles formerly held, he will enjoy a double exemption, which is more than the Act of Assembly contemplates or allows. In this ease, the damages include more than the value of the property. More than half the sum recovered was given for punishment of the trespass, or as exemplary damages. This is admitted in the case stated. This part of the damages is clearly not exempt from attachment. In an action of trespass for seizing property exempt from such seizure, it will rarely happen that the mere value of the property will be given. In such a case the jury will generally give exemplary damages.
If we add anything to the statute, we should involve ourselves in inextricable difficulties. The only safe course is to adhere to the terms of the law. Where a statute is in derogation of com*491mon law rights, it ought to receive a strict construction. In the case before us, neither the letter nor the meaning of the exemption law precludes the creditors from attaching the money recovered by the debtor.
Judgment affirmed.